Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20180007708) in view of Yi (US 20190053235).
With respect to independent claims:
Regarding claims 1/10, Ke teaches A method of measuring, applied to a ... communication system ([Fig.9], the UE performs RRM measurement), the method comprising: 
receiving ([0158], “the Uband channel includes multiple predetermined candidate transmission positions for transmitting a reference signal ... so that the multiple candidate transmission positions may be used to transmit the reference signal for many times. One candidate transmission position may usually be used to transmit the reference signal once. The eNB and UE may predetermine the candidate transmission positions, or the eNB may notify the UE of the candidate transmission positions by signaling.”), by a terminal device (UE), measurement configuration information sent by a network device ([0158], signaling for candidate transmission positions), wherein the measurement configuration information comprises configuration information of a plurality of transmission opportunities of a first reference signal ([0158], “The eNB and UE may predetermine the candidate transmission positions, or the eNB may notify the UE of the candidate transmission positions by signaling.”) on an unlicensed frequency band ([0158], A unlicensed band (Uband) “channel includes multiple predetermined candidate transmission positions for transmitting a reference signal, that is, a predetermined transmission period (such as 40 ms, 80 ms and 160 ms) of the reference signal includes the multiple candidate transmission positions for the reference signal.”); 
receiving, by the terminal device, the first reference signal on the plurality of transmission opportunities ([0230], “that the UE may obtain multiple possible receiving opportunities in each reference signal sending period.” And [0158]) and performing measurement on the first reference signal according to the configuration information ([0232], “the UE performs RRM measurement according to the reference signal after detecting the reference signal.”); and
determining ([0232], “the UE performs RRM measurement according to the reference signal after detecting the reference signal, and sends the RRM measurement result to the eNB.”), by the terminal device, cell quality  according to a measurement value of the first reference signal ([0232], “RRM measurement result”) received on the plurality of transmission opportunities ([0229], “the UE detects whether the reference signal sent by the eNB exists or not at the candidate transmission positions on the Uband channel.”).
a 5G communication system. 
In an analogous art, Yi discloses a 5G communication system ([0013], “measurement for a 5G network.”); and 
determining, by the terminal device, cell quality according to a measurement value of the first reference signal ([0036], “the UE shall report quality measurements such as a reference signal received power (RSRP), a received signal strength indicator (RSSI), a reference signal received quality (RSRQ), and/or a signal-to-interference ratio (SIR).”)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ke to specify 5G communication as taught by Yi. The motivation/suggestion would have been because there is a need to enhance transmission speed. 

With respect to dependent claims:
Regarding claims 2/12, Ke teaches determining, by the terminal device, a measurement value of the first reference signal received on a second transmission opportunity as a measurement value of the first reference signal on a first transmission opportunity when the terminal device does not receive the first reference signal on the first transmission opportunity of the plurality of transmission opportunities, wherein the second transmission opportunity is before the first transmission opportunity ([0241], “if the reference signal is not detected at the current default transmission position, the UE continues to detect the reference signal at a nondefault transmission position after the current default .
Regarding claims 3/13, Ke teaches wherein the plurality of transmission opportunities belong to a same time window ([0227], “each reference signal sending period on the Uband includes the multiple predetermined candidate transmission positions.”), and the configuration information comprises configuration information of the plurality of transmission opportunities within the time window ([0158], “the eNB may notify the UE of the candidate transmission positions by signaling.”).
Regarding claims 6/16, Ke teaches receiving, by the terminal device, system information sent by the network device, wherein the system information comprises the measurement configuration information ([0158], “the eNB may notify the UE of the candidate transmission positions by signaling.”).
Regarding claims 7/17, Ke teaches receiving ([0166], “the eNB may configure all the possible transmission opportunities for the Uband reference signal as Measurement Gaps. The network side may also configure Measurement Gaps of the UE through Radio Resource Control (RRC) signaling.”), by the terminal device, radio resource control (RRC) signaling (“RRC signaling”) sent by the network device, wherein the RRC signaling comprises the measurement configuration information ([0166], “all the possible transmission opportunities for the Uband reference signal.”).
Regarding claims 8/18, Ke teaches wherein the first reference signal is a Synchronization Signal Block (SSB) or a Channel State Information Measurement Reference Signal (CSI-RS) ([0149], “the DRS includes a Primary Synchronization Signal/Secondary Synchronization Signal (PSS/SSS), multiple Cell-specific Reference Signals (CRSs) or Channel State Indication Reference Signal (CSI-RS) instances.”).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Yi, and further in view of Jung (US 20180062806).
Regarding claims 5/15, Jung teaches, wherein the measurement configuration information comprises a plurality of offset values of a fixed time position ([Fig.37], DMTC offset. [0263], “The DMTC related information may include a DMTC period, DMTC duration, a DMTC offset (e.g., start time of the DMTC duration).”) And [0265]); 
wherein receiving, by the terminal device, the first reference signal on the plurality of transmission opportunities and performing measurement on the first reference signal according to the configuration information comprises: 
receiving, by the terminal device, the first reference signal sent by the network device on the plurality of transmission opportunities ([Fig.37]) determined according to the plurality of offset values ([0268], “the UE may identify the DMTC duration based on the DMTC period and the DMTC offset,” the UE detects a DRS based on the DMTC offset).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ke to specify offset as taught by Jung. The motivation/suggestion would have been because there is a need to avoid overlap. 
	
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Yi, and further in view of Yi (US 20170245168).
Regarding claims 9/19, Ke teaches sending, by the terminal device, reporting information to the network device, wherein the reporting information comprises indication information and cell quality acquired by the terminal device based on the first reference signal ([0232], “the UE performs RRM measurement according to the reference signal after detecting the reference signal, and sends the RRM measurement result to the eNB.”).
However, Ke does not teach the indication information is used for indicating that the cell quality reported by the terminal device is cell quality acquired after the terminal device takes missing of a sampling value into account.
	In an analogous art, Yi teaches the indication information is used for indicating that the cell quality reported by the terminal device is cell quality acquired after the terminal device takes missing of a sampling value ([0045], “not successful detection of the U-DRS.”) into account ([0045], “If this is not the first time of not successful detection of the U-DRS from the serving cell, the result of detection (the result may be very low number such as very low SINR value (e.g. −150 dBm) as the measurement RS has not been detected) ... the low value may be used for reference signal received power (RSRP) ... RSRP, the detected value (low value as the signal has not been detected) may be used, and RSSI may be measured.” And [0046], “if the U-DRS from the serving cell has not been successfully received, a UE may indicate to the network or higher layer.”)).
. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Yi, and further in view of Bergström (US 20180242183).
Regarding claims 10/20, Bergström teaches wherein determining, by the terminal device, the cell quality according to the measurement value of the first reference signal received on the plurality of transmission opportunities, comprises: determining, by the terminal device, the cell quality according to the following formula:
wherein n represents a number of samplings, F represents cell quality, Mn represents a measurement value, and a represents a weighting coefficient ([0067]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ke to specify filtering as taught by Bergström. The motivation/suggestion would have been because there is a need to generating a measurement report. 

Allowable Subject Matter
Claim(s) 4 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHIREN QIN/Examiner, Art Unit 2411